[exhibit103formofrsuaward001.jpg]
EXHIBIT 10.3 AWARD CERTIFICATE NON-TRANSFERABLE GRANT TO Name (“Participant”) of
the following award pursuant to and subject to the provisions of the Duke Realty
Corporation 2015 Long-Term Incentive Plan (the “Incentive Plan”) and to the
terms and conditions set forth herein. RESTRICTED STOCK UNITS X,XXX restricted
stock units convertible into shares of common stock, par value $0.01, of the
Company (the “Units") pursuant to and subject to the provisions of the Incentive
Plan and to the terms and conditions set forth herein. Unless vesting is
accelerated in accordance with the Incentive Plan, the Units shall vest (become
non-forfeitable) in accordance with the following schedule: Continuous Status as
a Number of Participant Units Vesting Percent of after Grant Date Per Year Units
Vested Less than 1 Year 0 0% 1 Year X,XXX 33 1/3% 2 Years X,XXX 33 1/3% 3 Years
X,XXX 33 1/3% Total Vesting X,XXX IN WITNESS WHEREOF, Duke Realty Corporation
has caused this Certificate to be executed as of the Grant Date, as indicated
below. DUKE REALTY CORPORATION ACCEPTED BY PARTICIPANT: By:
____________________________ ________________________________ [Name] Name
[Title] ________________________________ Date Grant Date:



--------------------------------------------------------------------------------



 
[exhibit103formofrsuaward002.jpg]
DEFINITIONS: hereof (the “Units”) which represent the right to receive an equal
number Capitalized terms used herein and not otherwise defined shall have the of
Shares of the Company’s Stock on the terms set forth in this Certificate.
meanings assigned to such terms in the Incentive Plan. Without limiting the
foregoing, the following terms shall have the following meanings for 2. Vesting
of Units. The Units have been credited to a bookkeeping account purposes of this
award certificate (“Certificate”): on behalf of Participant. The Units will vest
and become non-forfeitable on the earliest to occur of the following (the “RSU
Vesting Date”): (a) “Retirement” means Participant’s termination of employment
with the Company or an Affiliate, other than a Termination for Cause, on or
after (a) as to the number of the Units specified on page 1 hereof, on the
Participant attains the age of 55 years provided that, as of the date of
respective anniversaries of the Grant Date specified on page 1 hereof, or
termination, the sum of the number of whole years of Participant’s employment
with the Company or an Affiliate plus Participant’s age totals (b) the
termination of Participant’s employment from the Company or at least 65 years.
any Affiliate due to death or Disability, or (b) “Termination for Cause” means
Participant’s termination of (c) the termination of Participant’s employment
from the Company or employment with the Company or an Affiliate for Cause (as
defined in the any Affiliate without Cause (or Participant’s Resignation for
Good Reason) Incentive Plan) or by reason of Participant’s (i) violation of
material within one year following the occurrence of a Change in Control, or
Company or Affiliate policies or (ii) breach of non-competition, confidentiality
or other restrictive covenants that may apply to Participant. (d) the occurrence
of a Change in Control, if this Award is not equitably converted or substituted
by the Surviving Corporation. (c) “Resignation for Good Reason” after a Change
in Control means, without Participant’s prior written consent: (i) a forced move
to a location If Participant’s employment terminates prior to the RSU Vesting
Date for more than 60 miles from Participant’s place of business immediately
prior any reason other than Section 2(b), (c) or (d) above or Retirement (or in
the to the Change in Control; or (ii) a material reduction in Participant’s base
event Participant is given notice of Termination for Cause on or prior to the
salary and/or annual incentive bonus target as compared to that in effect RSU
Vesting Date), Participant shall forfeit all right, title and interest in
immediately prior to the Change in Control. Participant may not resign for and
to the Units as of the date of such termination (or as of the date of receipt
Good Reason without providing the employer written notice of the grounds of such
notice of Termination for Cause, if applicable) and the Units will that
Participant believes constitute Good Reason and giving the employer be
reconveyed to the Company without further consideration or any act or at least
30 days after such notice to cure and remedy the claimed event of action by
Participant. If Participant’s employment terminates by reason of Good Reason.
Retirement prior to the RSU Vesting Date, then, subject to Paragraph 7 below,
the Units shall continue to vest in accordance with the schedule RESTRICTED
STOCK UNITS: shown on page 1 of this Certificate on the same basis as if no
termination of service with the Company had occurred. If Section 409A of the
Code is 1. Grant of Units. The Company hereby grants to Participant, subject to
the determined to apply to this Award, any reference herein to Participant’s
restrictions and the terms and conditions set forth in the Incentive Plan and
“termination of employment” shall be interpreted to mean Participant’s in this
Certificate, the number of restricted stock units indicated on page 1
“separation from service” as defined in Code Section 409A and Treasury
regulations and guidance with respect to such law. - 2 -



--------------------------------------------------------------------------------



 
[exhibit103formofrsuaward003.jpg]
Participant shall forfeit all right, title and interest in and to such dividend-
3. Conversion to Stock. Unless the Units are forfeited prior to the RSU
equivalent Units as of the date of receipt of such notice of Termination for
Vesting Date as provided in Paragraph 2, or deferred as provided in Cause, and
such Units will be reconveyed to the Company without further Paragraph 4, the
Units will be converted to actual shares of Stock on the consideration or any
act or action by Participant. Upon conversion of the later of (i) the RSU
Vesting Date, or (ii) if required by Code Section 409A Units into shares of
Stock, Participant will obtain full voting and other rights and Treasury
regulations and guidance with respect to such law, the six- as a stockholder of
the Company. month anniversary of Participant’s separation from service (the
“Conversion Date”), and stock certificates evidencing the conversion of 6.
Payment of Taxes. Participant will, no later than the date as of which Units
into shares of Stock will be registered on the books of the Company any amount
related to the Units first becomes includable in Participant’s in Participant’s
name as of the Conversion Date and delivered to Participant gross income for
federal income tax purposes, pay to the Company, or make as soon as practical
thereafter. other arrangements satisfactory to the Committee regarding payment
of, any federal, state and local taxes of any kind (including Participant’s FICA
4. Deferral Election. If permitted by the Committee, Participant may elect
obligation) required by law to be withheld with respect to such amount. with
respect to any or all of the Units to defer delivery of the shares of Stock
Without limiting the foregoing, the Company may permit or require that that
would otherwise be due on the original Conversion Date until a any such
withholding requirement be satisfied, in whole or in part, by designated later
time. If such deferral election is permitted, the Committee having the Company
withhold from the Units upon settlement a number of shall, in its sole
discretion, establish the rules and procedures for such shares of Stock having a
Fair Market Value on the date of withholding, payment deferrals in compliance
with Section 409A of the Code and equal to the minimum amount (and not any
greater amount) required to be Treasury regulations and guidance with respect to
such law. withheld for tax purposes, all in accordance with such procedures as
the Secretary establishes. The obligations of the Company under this 5. Dividend
Equivalents. If and when dividends or other distributions are Certificate will
be conditional on such payment or arrangements, and the paid with respect to the
Stock while the Units are outstanding, the dollar Company and, where applicable,
its Affiliates, will, to the extent permitted amount or fair market value of
such dividends or distributions with respect by law, have the right to deduct
any such taxes from any payment of any to the number of shares of Stock then
underlying the Units shall be kind otherwise due to Participant. converted into
additional Units in Participant’s name, based on the Fair Market Value of the
Stock as of the date such dividends or distributions GENERAL PROVISIONS: were
payable. Such additional Units acquired upon the reinvestment of dividends or
distributions shall be immediately vested when credited to 7. Special Rules
Regarding Retirement. As consideration for the extended Participant’s account,
but will be converted to actual shares of Stock on the vesting or exercise
period of the Awards as a result of Participant’s earlier of: (i) the same date
as the original Units with respect to which they Retirement, and provided that
Participant has not previously entered into a were credited are converted to
Stock, or (ii) if such original Units fail to non-competition agreement with the
Company, Participant shall enter into vest and are therefore forfeited, as soon
as practical after the date on which a non-competition agreement with the
Company at the time of Participant’s the original Units were forfeited (or six
months after Participant’s Retirement if requested by the Committee or the Chief
Executive Officer separation from service if necessary to comply with Section
409A of the within 60 days following the date of Retirement, in such form as
shall be Code). Notwithstanding the foregoing sentence, in the event Participant
is reasonably determined by the Committee. In the event that Participant given
notice of Termination for Cause on or prior to the conversion date, refuses to
enter into such non-competition agreement, then all of the - 3 -



--------------------------------------------------------------------------------



 
[exhibit103formofrsuaward004.jpg]
Awards, that were not vested as of the date immediately preceding the date to
terminate Participant’s service at any time, nor confer upon Participant of
Participant’s Retirement shall expire on the earlier of (i) the time of such any
right to continue in the service of the Company or any Affiliate. refusal, or
(ii) 5:00 p.m., Eastern Time, on the 60th day following the date of
Participant’s Retirement. In the event that Participant enters into or has 11.
Amendment. The Committee may amend, modify or terminate this previously entered
into and breaches a non-competition agreement, all of Certificate without
approval of Participant; provided, however, that such the outstanding Awards
under this award certificate and under any prior amendment, modification or
termination shall not, without Participant’s award certificate for Units granted
under the Incentive Plan that were not consent, reduce or diminish the value of
this Award. Notwithstanding vested as of the date immediately preceding the date
of Retirement shall anything herein to the contrary, the Committee may, without
Participant’s expire immediately as of the time of such breach. consent, amend
or interpret this Certificate to the extent necessary to comply with Section
409A of the Code and Treasury regulations and 8. Changes in Capital Structure.
The provisions of Article 15 of the guidance with respect to such law. Incentive
Plan shall apply to these Awards and are incorporated herein by reference.
Without limiting the foregoing, in the event the Stock shall be 12. Compensation
Recoupment Policy. This Award shall be subject to any changed into or exchanged
for a different number or class of shares of stock compensation recoupment
policy of the Company that is applicable by its or securities of the Company or
of another company, whether through terms to Participant and to Awards of this
type. reorganization, recapitalization, statutory share exchange,
reclassification, stock split-up, combination of shares, merger or
consolidation, or 13. Incentive Plan Controls. The terms contained in the
Incentive Plan are otherwise, there shall be substituted for each share of Stock
then underlying incorporated into and made a part of this Certificate and this
Certificate the Awards subject to this certificate the number and class of
shares into shall be governed by and construed in accordance with the Incentive
Plan. which each outstanding share of Stock shall be so exchanged. In the event
of any actual or alleged conflict between the provisions of the Incentive Plan
and the provisions of this Certificate, the provisions of the 9. Restrictions on
Transfer and Pledge. No right or interest of Participant in Incentive Plan shall
be controlling and determinative. these Awards may be pledged, encumbered, or
hypothecated to or in favor of any party other than the Company or an Affiliate,
or shall be subject to 14. Successors. This Certificate shall be binding upon
any successor of the any lien, obligation, or liability of Participant to any
other party other than Company, in accordance with the terms of this Certificate
and the Incentive the Company or an Affiliate. The Awards are not assignable or
transferable Plan. by Participant other than by will or the laws of descent and
distribution or pursuant to a domestic relations order that would satisfy
Section 15. Severability. If any one or more of the provisions contained in this
414(p)(1)(A) of the Code if such Section applied to an Award under the
Certificate is invalid, illegal or unenforceable, the other provisions of this
Incentive Plan. Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included. 10. Limitation of
Rights. The Awards do not confer to Participant or Participant’s beneficiary any
rights of a shareholder of the Company unless 16. Notice. Notices and
communications under this Certificate must be in and until Shares are in fact
issued to such person in connection with the writing and either personally
delivered or sent by registered or certified exercise or conversion of the
Awards. Nothing in this Certificate shall United States mail, return receipt
requested, postage prepaid. Notices to the interfere with or limit in any way
the right of the Company or any Affiliate Company must be addressed to Duke
Realty Corporation, 8711 River - 4 -



--------------------------------------------------------------------------------



 
[exhibit103formofrsuaward005.jpg]
Crossing Blvd, Indianapolis, IN 46240; Attn: General Counsel, or any other
address designated by the Company in a written notice to Participant. Notices to
Participant will be directed to the address of Participant then currently on
file with the Company, or at any other address given by Participant in a written
notice to the Company. - 5 -



--------------------------------------------------------------------------------



 